               Case 19-11791-BLS       Doc 290     Filed 10/31/19    Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                               )   Chapter 11
In re:                                         )
                                               )   Case No. 19-11791 (BLS)
OLD LC INC., et al.,1                          )
                                               )   (Jointly Administered)
                            Debtors.           )
                                               )

    SECOND SUPPLEMENTAL DECLARATION OF MARK I. DUEDALL IN SUPPORT
        OF APPLICATION FOR ORDER AUTHORIZING THE RETENTION OF
        BRYAN CAVE LEIGHTON PAISNER LLP AS BANKRUPTCY COUNSEL
           TO THE DEBTORS NUNC PRO TUNC TO THE PETITION DATE

         I, Mark I. Duedall, hereby declare, pursuant to 28 U.S.C. § 1746, that the following

statements are true and correct, to the best of my knowledge and belief, after due inquiry

described herein.

         1.    I am a partner with Bryan Cave Leighton Paisner LLP (“Bryan Cave”),2 an

international law firm with approximately 1,600 lawyers in thirty-six offices domestically and

abroad, including an office in Atlanta located at One Atlantic Center, Fourteenth Floor, 1201 W.

Peachtree Street, NW, Atlanta, GA 30309-3471. I am an attorney, duly admitted and in good

standing to practice in the States of Georgia and Delaware, and in the United States District



1
        The Debtors are the following four entities (the last four digits of their respective
taxpayer identification numbers, if any, follow in parentheses): Old LC, Inc. (7119), Old LC
Holdings, Inc., Old LCF, Inc., and Old LC Parent, Inc. The Debtors’ noticing address in these
Chapter 11 cases is 3401 Pasadena Avenue, Los Angeles, CA 90031. The Debtors were
formerly named Loot Crate, Inc., Loot Crate Holdings, Inc., LC Funding, Inc., and Loot Crate
Parent, Inc. Following the closing of the sale of substantially all of the Debtors’ assets, the
Debtors filed the necessary documentation in the applicable jurisdictions to change their
corporate names and filed the Notice of Changes of Debtors’ Names and Case Caption [D.I. 265]
with the Court, all in accordance with the terms of the sale and the order approving the same
[D.I. 254].
2
       Capitalized terms used but not defined herein shall have the meanings ascribed to them in
the Application.

601233576
              Case 19-11791-BLS        Doc 290      Filed 10/31/19    Page 2 of 4



Courts for the Northern District of Georgia and of the District of Delaware. I submit this

supplemental declaration in support of the Application.

       2.      Worldpay, LLC, fka Vantiv, LLC (“Worldpay”) is a creditor of, and a debtor of,

the Debtors’ estates pursuant to a Bank Card Merchant Agreement entered into between the

parties on July 28, 2017. In the ordinary course of the Debtors’ business, pre-petition and post-

petition, Worldpay was one of the Debtors’ credit card transaction processers.

       3.      During our pre-petition conflict check process, BCLP submitted “Worldpay, LLC,

fka Vantiv, LLC” through its electronic client database, as one of several hundred names for

conflict searching purposes. The search was conducted such that it would discover client “hits”

for either Vantiv, LLC (with which the Debtors had a contract), or Worldpay, LLC (with which

the Debtors did not have a contract).         I personally had seen in various pre-petition

correspondence that Vantiv was referring to itself as Worldpay from time to time, and so

prudence dictated that BCLP run our conflicts search on both names.

       4.      The firm’s conflict search team researched these names and determined that

BCLP did not represent Vantiv, or Worldpay.

       5.      On or about July 30, 2019, Fidelity National Information Services, Inc. commonly

referred to as “FIS,” purchased Worldpay. This transaction was closed, apparently, just after our

internal searches were completed.

       6.      FIS was and is an active client of BCLP.

       7.      The transaction whereby FIS acquired WorldPay was unknown to BCLP at the

time, and was unknown until the below events occurred. BCLP did not represent FIS in this

transaction, and so neither I nor any of my BCLP colleagues would have any reason to know that

WorldPay had been acquired by FIS, at any time since the completion of our conflicts checks.




601233576                                     -2-
              Case 19-11791-BLS        Doc 290      Filed 10/31/19    Page 3 of 4



        8.    Throughout these cases, BCLP had contact with Worldpay and its Delaware

counsel, Ms. Jennifer Hoover of The Benesch Firm. No one with Worldpay nor Ms. Hoover

ever noted the change in ownership to me or anyone else at BCLP. (Indeed, it appeared they

were as shocked as me when they learned that BCLP also did work for Worldpay’s new parent,

FIS.). If they had indicated such to me, I would have immediately added FIS as an affiliate party

in our conflicts system, and would have run FIS through our conflicts system.

        9.    On October 16, 2019, the Debtors filed the adversary proceeding styled Old LC,

Inc. (f/k/a Loot Crate, Inc.) v. WorldPay, LLC (f/k/a Vantiv, LLC), Adv. Proc. No. 19-50419 (the

“Worldpay Adversary Proceeding”).

        10.   The next day, in-house counsel at FIS contacted BCLP and noted its ownership of

Worldpay, that BCLP’s adversity to Worldpay was a conflict, and that it would not waive the

conflict.

        11.   BCLP never wishes to be between two existing client relationships. Accordingly,

I immediately notified the Debtors and our Delaware co-counsel, Ms. Jamie Edmonson of the

Robinson & Cole firm, to indicate that BCLP would not be able to be adverse to Worldpay in the

Worldpay Adversary Proceeding. I also notified Ms. Hoover, to indicate that she should deal

exclusively with Ms. Edmonson. BCLP will file a notice of withdrawal as counsel in the

Worldpay Adversary Proceeding, such that Robinson & Cole will be handling that matter, as

well as any matters in the main bankruptcy case that create an adversity to Worldpay.




601233576                                     -3-
             Case 19-11791-BLS       Doc 290       Filed 10/31/19   Page 4 of 4



       Executed on the 31st day of October 2019.


                                          BRYAN CAVE LEIGHTON PAISNER LLP

                                          /s/ Mark I. Duedall
                                          Mark I. Duedall (No. 3346)
                                          One Atlantic Center – Fourteenth Floor
                                          1201 W. Peachtree Street, NW
                                          Atlanta, Georgia 30309-3471
                                          Telephone: (404) 572-6600
                                          Facsimile: (404) 572-6999
                                          Email: mark.duedall@bclplaw.com

                                          Co-counsel for the Debtors and Debtors in
                                          Possession




601233576
